UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6031


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LASHUN D. BURTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:00-cr-00094-RGD-1)


Submitted:   September 26, 2012            Decided:   October 23, 2012


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lashun D. Burton, Appellant Pro Se.    Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lashun    D.     Burton   filed     a   “Motion    to      be   appointed

counsel,” seeking an attorney to assist him with filing a 18

U.S.C. § 3582 (2006) motion for reduction of sentence based upon

Amendment 750 to the Sentencing Guidelines.                    The district court

construed the motion as a § 3582 motion and granted it, reducing

Burton’s sentence from 241 months to 212 months in prison.                          On

appeal, Burton claims that the court erred in construing his

filing as a § 3582 motion.             Because Burton failed to raise this

claim   in   district        court   and    because    he   fails       to   show   any

prejudice     from     the    district     court’s    ruling,      we    affirm     the

district     court’s    judgment.          We   dispense    with     oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                           2